Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

This Pledge and Security Agreement, dated as of September 12, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is by and among PENN VIRGINIA HOLDING CORP., a Delaware
corporation (“Borrower”), PENN VIRGINIA CORPORATION, a Virginia corporation
(“Holdings”), each subsidiary of Holdings signatory hereto (together with the
Borrower and Holdings, the “Grantors” and individually, each a “Grantor”) and
Wells Fargo Bank, National Association, as Administrative Agent (as defined
below) for the ratable benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, this Security Agreement is entered into in connection with that certain
Credit Agreement, dated as of September 12, 2016 among the Borrower, Holdings,
the lenders party thereto from time to time (the “Lenders”), and Wells Fargo
Bank, National Association, as the administrative agent (in such capacity, the
“Administrative Agent”) and issuing lender (in such capacity, the “Issuing
Lender”) (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower and the Letters of Credit
issued by the Issuing Lender for the account of the Borrower or any other Loan
Party, certain Grantors have executed and delivered that certain Guaranty
Agreement dated as of the date hereof (the “Guaranty”), guaranteeing the Secured
Obligations; and

WHEREAS, as a condition precedent to the initial extension of credit under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement and the
other Loan Documents, (ii) the Hedge Contracts entered into by the Borrower or
any other Loan Party with a Lender Swap Counterparty, and (iii) the Banking
Services provided to any Loan Party by any Banking Service Provider, and each
Grantor is willing to execute, deliver and perform its obligations under this
Security Agreement to secure the Secured Obligations; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” has the meaning set forth in the first recital.

“Borrower” has the meaning set forth in the preamble.

Pledge and Security Agreement



--------------------------------------------------------------------------------

“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by a
certificate of title.

“Collateral” has the meaning set forth in Section 2.1(a).

“Collateral Account” has the meaning set forth in Section 4.3(b).

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form owned by
a Grantor or leased or licensed to Grantor, (b) software programs (including
both source code, object code and all related applications and data files),
designed for use on the computers and electronic data processing hardware
described in clause (a) above owned by a Grantor or leased or licensed to a
Grantor, (c) all firmware associated therewith, (d) all documentation (including
flow charts, logic diagrams, manuals, guides, specifications, training
materials, charts and pseudo codes) with respect to such hardware, software and
firmware described in the preceding clauses (a) through (c), and (e) all rights
with respect to all of the foregoing, including copyrights (including renewal
rights) and trade secret rights, contract rights of a Grantor with respect to
all or any of the foregoing, licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications and any substitutions, replacements,
improvements, error corrections, updates, additions or model conversions of any
of the foregoing.

“Control Agreement” shall mean, as to any deposit account or security account of
any Grantor held with a bank or other financial institution, an agreement or
agreements in form and substance reasonably acceptable to the Administrative
Agent, among the Grantor owning such deposit account or security account, as
applicable, the Administrative Agent, and such other bank or financial
institution governing such deposit account or security account, as applicable.

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office (the “U.S. Copyright Office”) or anywhere else in the world, including
without limitation those copyright registrations or applications referred to in
Item C of Schedule III hereto, and registrations and recordings thereof and all
applications for registration thereof, whether pending or in preparation, all
copyright licenses, the right to sue for past, present and future infringements
of any of the foregoing, all rights corresponding thereto, all extensions and
renewals of any thereof and all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and Proceeds of suit, which are
owned or licensed by such Grantor.

“Credit Agreement” has the meaning set forth in the first recital.

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, and all other distributions or payments (whether
similar or dissimilar to the foregoing) on or with respect to, or on account of,
any Pledged Share or Pledged Interest or other rights or interests constituting
Collateral.

“Domestic Subsidiary” means any Subsidiary of Holdings that is incorporated or
organized under the laws of the United States, any State thereof or the District
of Columbia.

 

Pledge and Security Agreement

 

2



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in Section 2.1(a)(i).

“Excluded Collateral” has the meaning set forth in Section 2.1(b).

“Excluded Contract” means any contract (and any contract rights arising
thereunder) to which any of the Grantors is a party on the date hereof or which
is entered into by any Grantor after the date hereof which complies with Section
6.16 of the Credit Agreement (and the provisions of which are not agreed to by a
Grantor for the purposes of excluding such contract from the Lien granted
hereunder), in any case to the extent (but only to the extent) that a Grantor is
prohibited from granting a security interest in, pledge of, or charge, mortgage
or other Lien upon any such Property by reason of (a) a negative pledge,
anti-assignment provision or other contractual restriction in existence on the
date hereof or, as to contracts entered into after the date hereof, in existence
in compliance with Section 6.16 of the Credit Agreement (and the provisions of
which are not agreed to by a Grantor for the purposes of excluding such contract
from the Lien granted hereunder), or (b) applicable Legal Requirement to which
such Grantor or such Property is subject; provided, however, to the extent that
(i) either of the prohibitions discussed in clause (a) or (b) above is
ineffective or subsequently rendered ineffective under Sections 9-406, 9-407,
9-408 or 9-409 of the UCC or under any other Legal Requirement or is otherwise
no longer in effect or enforceable, or (ii) the applicable Grantor has obtained
the consent of the other parties to such Excluded Contract to the creation of a
Lien on and security interest in, such Excluded Contract, then such contract
(and any contract rights arising thereunder) shall cease to be an “Excluded
Contract” and shall automatically be subject to the Lien and security interests
granted hereby and to the terms and provisions of this Security Agreement as
“Collateral”; provided further, that any Proceeds received by any Grantor from
the sale, transfer or other disposition of Excluded Contracts shall constitute
Collateral unless any Property constituting such Proceeds are themselves subject
to the exclusions set forth above or otherwise constitute Excluded Collateral.

“Excluded Foreign Stock” means the Equity Interests issued by Foreign
Subsidiaries other than (a) 65% of the Voting Securities issued by a First Tier
Foreign Subsidiary and (b) 100% of Equity Interests issued by a First Tier
Foreign Subsidiary that are not Voting Securities.

“Excluded PMSI Collateral” means any Property and Proceeds thereof (including
insurance Proceeds) of a Grantor that is now or hereafter subject to a Lien
securing purchase money debt or a Capital Lease Obligation to the extent (and
only to the extent) that (a) the Indebtedness associated with such Lien is
permitted under Section 6.01 of the Credit Agreement, and (b) the documents
evidencing such purchase money debt or Capital Lease Obligation prohibit or
restrict the granting of a Lien in such Property; provided, however, to the
extent that either of the prohibitions discussed in clause (a) or (b) above is
ineffective or subsequently rendered ineffective under Sections 9-406, 9-407,
9-408 or 9-409 of the UCC or under any other Legal Requirement or is otherwise
no longer in effect, then such Property and Proceeds thereof shall cease to be
“Excluded PMSI Collateral” and shall automatically be subject to the Lien and
security interests granted hereby and to the terms and provisions of this
Security Agreement as “Collateral”; provided further, that any Proceeds received
by any Grantor from the sale, transfer or other disposition of Excluded PMSI
Collateral shall constitute Collateral unless any Property constituting such
Proceeds are themselves subject to the exclusions set forth above or otherwise
constitute Excluded Collateral.

“Excluded Trademark Collateral” means all United States intent to use trademark
applications with respect to which the grant of a security interest therein
would impair the validity or enforceability of said intent to use trademark
application under federal law; provided, however, to the extent that such
applicable Legal Requirement is no longer in effect, then such trademark
application shall cease to be an “Excluded Trademark Collateral” and shall
automatically be subject to the Lien and security interests granted hereby and
to the terms and provisions of this Security Agreement as “Collateral”; provided
further, that any Proceeds received by any Grantor from the sale, transfer or
other disposition of Excluded Trademark Collateral shall constitute Collateral
unless any Property constituting such Proceeds are themselves subject to the
exclusions set forth above or otherwise constitute Excluded Collateral.

 

Pledge and Security Agreement

 

3



--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are held directly by Holdings or a Domestic Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or Hedging Arrangements, all Tax refunds, all licenses,
Permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Governmental Approval” has the meaning set forth in Section 2.1(a)(vi).

“Grantor” has the meaning set forth in the preamble.

“Indemnitee” has the meaning set forth in Section 6.3(a).

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Inventory” has the meaning set forth in Section 2.1(a)(ii).

“Lenders” has the meaning set forth in the first recital.

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world including, without limitation, those patents and patent applications
referred to in Item A of Schedule III hereto, (b) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the items described in clause (a), (c) all patent licenses, and other
agreements providing any Grantor with the right to use any items of the type
referred to in clauses (a) and (b) above, and (d) all Proceeds of, and rights
associated with, the foregoing (including licenses, royalties income, payments,
claims, damages and Proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, and for breach or enforcement of any patent license.

“Pledged Interests” means all Equity Interests or other ownership interests of
any Pledged Interests Issuer, including those described in Item A of Schedule I
hereto; all registrations, certificates, articles, by-laws, regulations, limited
liability company agreements or constitutive agreements governing or
representing any such interests; all options and other rights, contractual or
otherwise, at any time existing with respect to such interests, as such
interests are amended, modified, or supplemented from time to time, and together
with any interests in any Pledged Interests Issuer taken in extension or renewal
thereof or substitution therefor.

“Pledged Interests Issuer” means each Person identified in Item A of Schedule I
hereto as the issuer of the Pledged Shares or the Pledged Interests identified
opposite the name of such Person, and any other Domestic Subsidiary who issues
Equity Interests or other ownership interests to any Grantor.

“Pledged Note Issuer” means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.

 

Pledge and Security Agreement

 

4



--------------------------------------------------------------------------------

“Pledged Notes” means all promissory notes of any Pledged Note Issuer evidencing
Indebtedness incurred pursuant to Section 6.02(d) of the Credit Agreement
delivered by any Grantor to the Administrative Agent as Pledged Property
hereunder, as such promissory notes are amended, modified or supplemented from
time to time and together with any promissory note of any Pledged Note Issuer
taken in extension or renewal thereof or substitution therefor.

“Pledged Property” means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are now being
delivered by any Grantor to the Administrative Agent or may from time to time
hereafter be delivered by any Grantor to the Administrative Agent for the
purpose of pledging under this Security Agreement or any other Loan Document,
and all Proceeds of any of the foregoing.

“Pledged Shares” means all Equity Interests of any Pledged Interests Issuer
identified under Item A of Schedule I, which are evidenced by a certificate
delivered by any Grantor to the Administrative Agent as Pledged Property
hereunder.

“Receivables” has the meaning set forth in Section 2.1(a)(iii).

“Related Contracts” has the meaning set forth in Section 2.1(a)(iii).

“Security Agreement” has the meaning set forth in the preamble.

“Termination Date” means, subject to Section 2.3, such time at which each of the
following events shall have occurred at or prior to such time: (a) the
termination of the Commitments, (b) the termination or expiration of all Letters
of Credit (other than Letters of Credit that have been Cash Collateralized in
accordance with the terms of the Credit Agreement or with respect to which other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
have been made), (c) the termination of all Hedge Contracts with the Lender Swap
Counterparties (other than Hedge Contracts with any Lender Swap Counterparty
with respect to which other arrangements satisfactory to such Lender Swap
Counterparty and the Borrower have been made), and (d) the payment in full in
cash of all Secured Obligations (other than indemnity obligations that survive
the termination of any Loan Document for which no notice of a claim has been
received by any Grantor).

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including, without limitation, those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office (“USPTO”) or in any office or agency of the United States of
America, or any state thereof or any other country or political subdivision
thereof or otherwise, and all common-law rights relating to the foregoing, and
(ii) the right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademarks” and each, a “Trademark”), (b) all
Trademark licenses for the grant by or to any Grantor of any right to use any
Trademark, (c) all of the goodwill of the business connected with the use of,
and symbolized by the items described in, clause (a), and to the extent
applicable clause (b), (d) the right to sue third parties for past, present and
future infringements of any Trademark Collateral described in clause (a) and, to
the extent applicable, clause (b), and (e) all Proceeds of, and rights
associated with, the foregoing, including any claim by any Grantor against third
parties for past, present or future infringement or dilution of any Trademark,
Trademark registration or Trademark license, or for any injury to the goodwill
associated with the use of any such Trademark or for breach or enforcement of
any Trademark license and all rights corresponding thereto throughout the world.

 

Pledge and Security Agreement

 

5



--------------------------------------------------------------------------------

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, and any patent applications in preparation for filing (all of the
foregoing being collectively called a “Trade Secret”), including all Documents
and things embodying, incorporating or referring in any way to such Trade
Secret, all Trade Secret licenses, and including the right to sue for and to
enjoin and to collect damages for the actual or threatened misappropriation of
any Trade Secret and for the breach or enforcement of any such Trade Secret
license.

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used in this Security
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement.

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or in the Credit
Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Security Agreement, including its preamble
and recitals, with such meanings.

SECTION 1.4. Miscellaneous. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Security Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Security Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Pledge and Security Agreement

 

6



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest.

(a) Each Grantor hereby pledges, hypothecates, assigns, charges, mortgages,
delivers, and transfers to the Administrative Agent, for the ratable benefit of
each Secured Party, and hereby grants to the Administrative Agent, for the
ratable benefit of each Secured Party, a continuing security interest in all of
such Grantor’s right, title and interest in, to and under, all of the following,
whether now owned or hereafter acquired by such Grantor, and wherever located
and whether now owned or hereafter existing or arising (collectively, the
“Collateral”):

(i) all equipment in all of its forms (including, but not limited to, all
drilling platforms and rigs and remotely operated vehicles, trenchers, and other
equipment used by any Grantor, vehicles, motor vehicles, rolling stock, vessels,
aircraft) of such Grantor, wherever located, and all surface or subsurface
machinery, equipment, facilities, supplies, or other tangible personal property,
including tubing, rods, pumps, pumping units and engines, pipe, pipelines,
meters, apparatus, boilers, compressors, liquid extractors, connectors, valves,
fittings, power plants, poles, lines, cables, wires, transformers, starters and
controllers, machine shops, tools, machinery and parts, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone, and other
communication systems, loading docks, loading racks, and shipping facilities,
and any manuals, instructions, blueprints, computer software (including software
that is imbedded in and part of the equipment), and similar items which relate
to the above, any and all additions, substitutions and replacements of any of
the foregoing, wherever located, together with all improvements thereon and all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, and any other item constituting “equipment” under the UCC (any
and all of the foregoing being the “Equipment”);

(ii) all inventory in all of its forms of such Grantor, wherever located,
including (A) all oil, gas, or other Hydrocarbons and all products and
substances derived therefrom, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (B) all documents of title covering any inventory,
including, without limitation, work in process, materials used or consumed in
any Grantor’s business, now owned or hereafter acquired or manufactured by any
Grantor and held for sale in the ordinary course of its business (C) all goods
in which such Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which such Grantor has an interest or
right as consignee), (D) all goods which are returned to or repossessed by such
Grantor, and all accessions thereto, products thereof and documents therefore,
and (E) any other item constituting “inventory” under the UCC (any and all of
the foregoing being the “Inventory”);

(iii) all accounts, money, payment intangibles, deposit accounts (including the
Collateral Accounts and all amounts on deposit therein and all cash equivalent
investments carried therein and all Proceeds thereof), contracts, contract
rights, all rights constituting a right to the payment of money, Chattel Paper,
documents, documents of title, instruments, letters of credit, letter of credit
rights and General Intangibles of such Grantor, whether or not earned by
performance or arising out of or in connection with the sale or lease of goods
or the rendering of services, including all moneys due or to become due in
repayment of any loans or advances, and all rights of such Grantor now or
hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts, contract
rights, rights to the payment of money, Chattel Paper, documents, documents of
title, instruments, letters of credit, letter of credit rights and General
Intangibles (any and all such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, Chattel
Paper, documents, documents of title, instruments, letters of credit, letter of
credit rights and General Intangibles being the “Receivables”, and any and all
such security agreements, guaranties, leases, agreements and other contracts
being the “Related Contracts”);

 

Pledge and Security Agreement

 

7



--------------------------------------------------------------------------------

(iv) all Intellectual Property Collateral of such Grantor;

(v) all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other Property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1(a);

(vi) all governmental approvals, Permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements (each a “Governmental
Approval”);

(vii) all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices (including, without limitation, all Hedge
Contracts);

(viii) to the extent not included in the foregoing, all bank accounts,
investment property, fixtures, supporting obligations and goods;

(ix) all Pledged Interests, Pledged Notes, Pledged Shares and any other Pledged
Property whether now or hereafter delivered to the Administrative Agent in
connection with this Security Agreement and all Distributions, interest, and
other payments and rights with respect to such Pledged Property;

(x) (i) all policies of insurance now or hereafter held by or on behalf of such
Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (ii) all
Proceeds of insurance, and (iii) all rights, now or hereafter held by such
Grantor to any warranties of any manufacturer or contractor of any other Person;

(xi) all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and Proceeds of and from any and all of the
foregoing Collateral (including Proceeds which constitute Property of the types
described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and
(x) of this Section 2.1(a) and Proceeds deposited from time to time in any lock
boxes of such Grantor, and, to the extent not otherwise included, all payments
and Proceeds under insurance (whether or not the Administrative Agent is the
loss payee thereof), or any condemnation award, indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
Collateral);

(xii) any and all Liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
contract that is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or contract is
granted hereunder;

(xiii) any and all guaranties given by any Person for the benefit of such
Grantor which guarantees the obligations of an obligor under any Instrument,
Chattel Paper, or contract, which are pledged hereunder; and

 

Pledge and Security Agreement

 

8



--------------------------------------------------------------------------------

(xiv) all of such Grantor’s other property and rights of every kind and
description and interests therein, including without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claims”, “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Letters of Credit”, “Money”, “Payment Intangibles”, “Proceeds”, “Securities”,
“Securities Account”, “Security Entitlements”, “Supporting Obligations” and
“Uncertificated Securities” as such terms are defined in the UCC.

(b) Notwithstanding anything to the contrary contained in this Security
Agreement or any other Loan Document, and other than to the extent set forth in
this Section 2.1(b), the following Property shall be excluded from the Lien and
security interest granted hereunder (and shall, as applicable, not be included
as “Accounts”, “Certificated Securities”, “Chattel Paper”, “Collateral”,
“Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Money”, “Payment Intangibles”, “Proceeds”,
“Securities”, “Securities Accounts”, “Security Entitlements”, “Supporting
Obligations” or “Uncertificated Securities” for purposes of this Security
Agreement) (collectively, the “Excluded Collateral”):

(i) Excluded Contracts;

(ii) Excluded PMSI Collateral;

(iii) Excluded Foreign Stock;

(iv) Excluded Trademark Collateral;

(v) Deposit Accounts held with Bank of America, N.A. that are permitted under
Section 6.01(o) of the Credit Agreement; provided that, to the extent that (i)
the Lien in favor of Bank of America, N.A. in such Deposit Accounts is
ineffective or subsequently rendered ineffective under any Legal Requirement or
is otherwise no longer in effect or enforceable, or (ii) the applicable Grantor
has obtained the consent of Bank of America, N.A. to the creation of a Lien on
and security interest in, such Deposit Accounts, then such Deposit Accounts
shall cease to be “Excluded Collateral” and shall automatically be subject to
the Lien and security interests granted hereby and to the terms and provisions
of this Security Agreement as “Collateral;”

(vi) any Deposit Accounts or Securities Accounts holding cash or cash
equivalents as collateral for the benefit of a Person that is not an Affiliate
of a Grantor to the extent constituting a Permitted Lien under Section 6.01(f)
of the Credit Agreement but only to the extent that (A) such Deposit Account or
Securities Account, as applicable, is established after the date hereof solely
for the purposes permitted under Section 6.01(f) of the Credit Agreement, (B)
such Deposit Account or Securities Account only holds cash or cash equivalents
for the benefit and use of such other Person and solely for the purposes
permitted under Section 6.01(f) of the Credit Agreement, and (C) a written
contract related to such Permitted Lien requires such Deposit Account or
Securities Account to not be subject to other Liens; provided that, to the
extent that (i) such Deposit Account or Securities Account ceases to satisfy any
of the conditions in the foregoing clauses (A) – (C), (ii) the Lien in favor of
such other Person in such Deposit Account or Securities Account is ineffective
or subsequently rendered ineffective under any Legal Requirement or is otherwise
no longer in effect or enforceable, or (iii) the applicable Grantor has obtained
the consent of such other Person to the creation of a Lien on and security
interest in, such Deposit Account or Securities Account, then such Deposit
Account and Securities Account shall cease to be “Excluded Collateral” and shall
automatically be subject to the Lien and security interests granted hereby and
to the terms and provisions of this Security Agreement as “Collateral;”

 

Pledge and Security Agreement

 

9



--------------------------------------------------------------------------------

provided, however, that (x) the exclusion from the Lien and security interest
granted by any Grantor hereunder of any Excluded Collateral shall not limit,
restrict or impair the grant by such Grantor of the Lien and security interest
in any accounts or receivables arising under any such Excluded Collateral or any
payments due or to become due thereunder unless the conditions in effect which
qualify such Property as Excluded Collateral applies with respect to such
accounts and receivables and (y) any Proceeds received by any Grantor from the
sale, transfer or other disposition of Excluded Collateral shall constitute
Collateral unless the conditions in effect which qualify such Property as
Excluded Collateral applies with respect to such Proceeds. Furthermore,
notwithstanding anything to the contrary contained in this Security Agreement or
in any other Loan Document, under no circumstances shall any Grantor be required
to take any perfection step with respect to Excluded Perfection Collateral.

SECTION 2.2. Security for Obligations.

(a) This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt payment in full in cash and
performance of all Secured Obligations of each Grantor now or hereafter
existing.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Secured Obligations secured by each Grantor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor. Accordingly, notwithstanding anything to the contrary contained in this
Security Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Grantor’s interests in any of its Property
pursuant to this Security Agreement shall be limited to an aggregate amount
equal to the largest amount that would not render such Grantor’s obligations
hereunder or the Liens and security interest granted to the Administrative Agent
hereunder subject to avoidance under Section 548 of the Bankruptcy Code or any
comparable provision of any other applicable Legal Requirement.

SECTION 2.3. Continuing Security Interest; Transfer of Advances;
Reinstatement. This Security Agreement shall create continuing security
interests in the Collateral and shall (a) except as otherwise provided in the
Credit Agreement, remain in full force and effect until the Termination Date,
(b) be binding upon each Grantor and its successors, transferees and assigns,
and (c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and each other Secured
Party and its respective permitted successors, transferees and assigns, subject
to the limitations as set forth in the Credit Agreement. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer (in whole or in part) any Note, Advance or Commitment held by it as
provided in Section 9.07 of the Credit Agreement, and any successor or assignee
thereof shall thereupon become vested with all the rights and benefits in
respect thereof granted to such Secured Party under any Loan Document (including
this Security Agreement), or otherwise, subject, however, to any contrary
provisions in such assignment or transfer, and as applicable to the provisions
of Section 9.07 and Article VIII of the Credit Agreement. If at any time all or
any part of any payment theretofore applied by the Administrative Agent or any
other Secured Party to any of the Secured Obligations is or must be rescinded or
returned by the Administrative Agent or any such Secured Party for any reason
whatsoever (including, without limitation, the insolvency,

 

Pledge and Security Agreement

 

10



--------------------------------------------------------------------------------

bankruptcy, reorganization or other similar proceeding of any Grantor or any
other Person), such Secured Obligations shall, for purposes of this Security
Agreement, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued to be in existence, notwithstanding any application
by the Administrative Agent or such Secured Party or any termination agreement
or release provided to any Grantor, and this Security Agreement shall continue
to be effective or reinstated, as the case may be, as to such Secured
Obligations, all as though such application by the Administrative Agent or such
Secured Party had not been made.

SECTION 2.4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any other
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 2.5. Delivery of Pledged Property.

(a) All certificates or instruments representing or evidencing (i) all Pledged
Shares, Pledged Interests and Pledged Notes, (ii) other Collateral consisting of
Instruments and Tangible Chattel Paper evidencing amounts payable in excess of
$250,000 individually or $1,000,000 in the aggregate and (iii) any other
Collateral which may be perfected by “possession” as such term is defined in the
UCC with a value in excess of $250,000 individually or $1,000,000 in the
aggregate, in each case, within thirty (30) days after such Grantor obtains an
interest in such Collateral (or such later date as the Administrative Agent may
agree to in its sole discretion) shall be delivered to and held by or on behalf
of (or in the case of the Pledged Notes, endorsed to the order of) the
Administrative Agent pursuant hereto, shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary endorsements or instruments
of transfer or assignment, duly executed in blank.

(b) To the extent any of the Collateral constitutes an “uncertificated security”
(as defined in Section 8-102(a)(18) of the UCC) or a “security entitlement” (as
defined in Section 8-102(a)(17) of the UCC), the applicable Grantor shall take
and cause the appropriate Person (including any issuer, entitlement holder or
securities intermediary thereof) to take all actions necessary to grant
“control” (as defined in 8-106 of the UCC) to the Administrative Agent (for the
ratable benefit of the Secured Parties) over such Collateral.

SECTION 2.6. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Pledged Shares or Pledged Interests pledged hereunder is
permitted to be paid (in accordance with Section 6.05 of the Credit Agreement),
such Distribution or payment may be paid directly to the applicable Grantor. If
any Distribution is made in contravention of Section 6.05 of the Credit
Agreement, the applicable Grantor shall hold the same segregated and in trust
for the Administrative Agent until paid to the Administrative Agent in
accordance with Section 4.1(e) during such time as any Event of Default has
occurred and is continuing.

 

Pledge and Security Agreement

 

11



--------------------------------------------------------------------------------

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any Loan
Document, (b) the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against any Grantor or any other Person under
the provisions of any Loan Document or otherwise, or (ii) to exercise any right
or remedy against any other Grantor of, or Collateral securing, any Secured
Obligations, (c) any change in the time, manner or place of payment of, or in
any other term of, all or any part of the Secured Obligations, or any other
extension, compromise or renewal of any Secured Obligations, (d) any reduction,
limitation, impairment or termination of any Secured Obligations (except in the
case of the occurrence of the Termination Date) for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Grantor hereby waives any right to or claim of) any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise (other than defense of payment), (e) any amendment to,
rescission, waiver, or other modification of, or any consent to or departure
from, any of the terms of any Loan Document, (f) any addition, exchange or
release of any Collateral of the Secured Obligations, or any surrender or
non-perfection of any Collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party guaranteeing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Grantor, any surety or any guarantor (other than
defense of payment).

SECTION 2.8. Waiver of Subrogation. Until 91 days after the Termination Date,
each Grantor hereby irrevocably waives to the extent not prohibited by
applicable Legal Requirement any claim or other rights which it may now or
hereafter acquire against any Loan Party that arise from the existence, payment,
performance or enforcement of such Grantor’s obligations under this Security
Agreement or any other Loan Document, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy of any Secured Party against any Loan Party or any Collateral
which any Secured Party now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity, or under contract, statute or common
law, including the right to take or receive from any Loan Party, directly or
indirectly, in cash or other Property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Grantor in violation of the preceding sentence and the Termination Date
shall not have occurred, then such amount shall be deemed to have been paid to
such Grantor for the benefit of, and held in trust for, the Administrative Agent
(on behalf of the Secured Parties), and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Secured Obligations,
whether matured or unmatured. Each Grantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section 2.8 is knowingly
made in contemplation of such benefits.

SECTION 2.9. Election of Remedies. Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable Legal Requirements,
proceed to realize its benefits under any of this Security Agreement or the
other Loan Documents giving any Secured Party a Lien upon any Collateral, either
by judicial foreclosure or by non-judicial sale or enforcement, such Secured
Party may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Security
Agreement. If, in the exercise of any of its rights and remedies, any Secured
Party shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Loan Party or any other Person, whether
because of any Legal Requirements pertaining to “election of remedies” or the
like, each Grantor hereby consents to such action, to the extent not prohibited
by any Legal Requirement, by such Secured Party and waives any claim based upon
such action, even if such action by such Secured Party shall result in a full or
partial loss of any rights of subrogation that such Grantor might otherwise have
had but for such action by such Secured Party.

 

Pledge and Security Agreement

 

12



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder and for the Issuing Lender to issue Letters of Credit
thereunder, and to induce the Secured Parties to enter into Hedge Contracts and
provide Banking Services, each Grantor represents and warrants unto each Secured
Party as set forth in this Article III.

SECTION 3.1. Validity, etc. This Security Agreement and the other Loan Documents
to which such Grantor is a party constitute the legal, valid and binding
obligations of such Grantor, enforceable against such Grantor in accordance with
their respective terms, (except, in any case, as such enforceability may be
limited by applicable Debtor Relief Laws or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity)
whether applied by a court of law or equity..

SECTION 3.2. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good title to (and has full right and authority to pledge,
grant and assign) the Collateral, free and clear of all Liens, except for any
Permitted Liens. No effective UCC financing statement or other filing similar in
effect covering all or any part of the Collateral is on file in any recording
office, except those filed in favor of the Administrative Agent relating to this
Security Agreement, Permitted Liens or as to which a duly authorized termination
statement relating to such UCC financing statement or other instrument has been
delivered to the Administrative Agent on the Closing Date. This Security
Agreement creates a valid security interest in the Collateral, securing the
payment of the Secured Obligations, and will constitute valid and perfected
first-priority security interests (subject to Permitted Liens) upon, in the case
of Collateral in which a security interest may be perfected by filing a
financing statement under the UCC in the applicable filing offices located in
each Grantor’s location, as listed on Item A-1 of Schedule II attached
hereto. All filings and other actions necessary, to the extent required hereby
or by the other Loan Documents, to perfect and protect such security interest,
in those portions of Collateral (other than Excluded Perfection Collateral) that
can be perfected by, amongst other things, the filing of a financing statement
or entering into of a Control Agreement, have been duly taken and such security
interest shall be a first-priority security interest.

SECTION 3.3. As to Equity Interests of the Subsidiaries, Investment Property.

(a) With respect to the Pledged Shares, all such Pledged Shares are duly
authorized and validly issued and are fully paid and non-assessable.

(b) With respect to the Pledged Interests, no such Pledged Interests (i) are
dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide that such Pledged Interests are securities governed by
Article 8 of the UCC, or (iii) are held in a Securities Account, except, with
respect to this clause (b), Pledged Interests (A) for which the Administrative
Agent is the registered owner or (B) with respect to which the Pledged Interests
Issuer has agreed in an authenticated record with such Grantor and the
Administrative Agent to comply with any instructions of the Administrative Agent
without the consent of such Grantor.

(c) Subject to Section 2.5(a), such Grantor has delivered all Certificated
Securities constituting Collateral held by such Grantor on the Closing Date to
the Administrative Agent, together with undated stock powers duly executed in
blank, or other equivalent instruments of transfer reasonably acceptable to the
Administrative Agent.

 

Pledge and Security Agreement

 

13



--------------------------------------------------------------------------------

(d) With respect to Uncertificated Securities constituting Collateral owned by
such Grantor, such Grantor has caused the Pledged Interests Issuer or other
issuer thereof either (i) to register the Administrative Agent as the registered
owner of such security, or (ii) to agree in an authenticated record with such
Grantor and the Administrative Agent that such Pledged Interests Issuer or other
issuer will comply with instructions with respect to such security originated by
the Administrative Agent without further consent of such Grantor.

(e) The percentage of the issued and outstanding Pledged Shares and Pledged
Interests of each Pledged Interests Issuer pledged by such Grantor hereunder is
as set forth on Schedule I and the percentage of the total membership,
partnership and/or other Equity Interests in the Pledged Interests Issuer is
indicated on Schedule I. All of the Pledged Shares and Pledged Interests
constitute one hundred percent (100%) of such Grantor’s interest in the
applicable Pledged Interests Issuer, except in the case of outstanding Voting
Securities that are issued by First Tier Foreign Subsidiaries with respect to
which such Grantor has pledged 100% of the non-voting Equity Interests issued by
such First Tier Foreign Subsidiaries and 65% of the outstanding Voting
Securities issued by such First Tier Foreign Subsidiaries as indicated on
Schedule I.

(f) Such Grantor has no outstanding rights, rights to subscribe, options,
warrants or convertible securities outstanding or any other rights outstanding
whereby any Person would be entitled to acquire shares, member interests or
units of any Pledged Interests Issuer.

(g) In the case of each Pledged Note, as of the Closing Date, all of such
Pledged Notes have been duly authorized, executed, endorsed, issued and
delivered, and are the legal, valid and binding obligation of the issuers
thereof, and are not in default.

SECTION 3.4. Grantor’s Name, Location, etc.

(a) Other than as otherwise permitted pursuant to any Loan Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9-301 and
9-307 of the UCC is set forth in Item A-1 of Schedule II hereto (as such
schedule may be amended or supplemented from time to time due to a change in
circumstances after the date hereof), (ii) the place of business of such Grantor
or, if such Grantor has more than one place of business, the chief executive
office of such Grantor and the office where such Grantor keeps its records
concerning the Receivables, and all originals of all Chattel Paper which
evidence Receivables, is set forth in Item A-2 of Schedule II hereto (as such
schedule may be amended or supplemented from time to time due to a change in
circumstances after the date hereof), and (iii) such Grantor’s federal taxpayer
identification number is set forth in Item A-3 of Schedule II hereto.

(b) Within the five years prior to the Closing Date, such Grantor has not been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.

(c) As of the Closing Date, such Grantor is not a party to any federal, state or
local government contract other than relating to royalties paid to governmental
agencies, surety bonds and governmental permits.

(d) Such Grantor does not maintain any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item C
of Schedule II.

(e) None of the Receivables in excess of $250,000 individually or $1,000,000 in
the aggregate is evidenced by a promissory note or other instrument other than a
promissory note or instrument that has been delivered to the Administrative
Agent (with appropriate endorsements).

 

Pledge and Security Agreement

 

14



--------------------------------------------------------------------------------

(f) Such Grantor is not the beneficiary of any Letters of Credit, except as set
forth on Item D of Schedule II hereto (as such schedule may be amended or
supplemented from time to time). Such Grantor has obtained a legal, valid and
enforceable consent of each issuer to the assignment to the Administrative Agent
of the Proceeds of any Letters of Credit which have stated amounts in excess of
$250,000 in the aggregate.

(g) Such Grantor does not have Commercial Tort Claims (i) in which a suit has
been filed by such Grantor, and (ii) where the amount of damages reasonably
expected to be claimed exceeds $250,000 in the aggregate, except as set forth on
Item E of Schedule II.

(h) As of the Effective Date or such later date on which such Grantor joins this
Security Agreement, the name set forth on the signature page attached hereto
(or, if applicable, the signature page to the supplement document pursuant to
which such Grantor joins this Security Agreement) is the true and correct legal
name (as contemplated by the UCC) of such Grantor.

(i) Such Grantor has not consented to, and is otherwise unaware of, any Person
(other than the Administrative Agent pursuant hereto or the applicable secured
party in connection with a Permitted Lien) having control (within the meaning of
Section 9-104 or Section 8-106 of the UCC) over any Collateral, or any other
interest in any of such Grantor’s rights in respect thereof.

SECTION 3.5. Possession of Inventory, Control; etc. Such Grantor (a) has
exclusive possession and control, subject to Permitted Liens, of the Equipment
and Inventory except as permitted under the Credit Agreement, and (b) is the
sole entitlement holder of its Accounts and no other Person (other than the
Administrative Agent pursuant to (i) this Security Agreement with respect to any
Accounts maintained with the Administrative Agent or (ii) a Control Agreement
with respect to any Accounts maintained with a bank other than the
Administrative Agent) has “control” or “possession” of, or any other interest
in, any of its Accounts or any other securities or Property credited thereto
except as permitted pursuant to this Security Agreement.

SECTION 3.6. Negotiable Documents, Instruments and Chattel Paper. Such Grantor
has, contemporaneously herewith, delivered to the Administrative Agent
possession of all originals of all Documents, Instruments, promissory notes,
Pledged Notes and tangible Chattel Paper evidencing amounts payable in excess of
$250,000 individually or $1,000,000 in the aggregate owned or held by such
Grantor (duly endorsed, in blank, if requested by the Administrative Agent).

SECTION 3.7. Intellectual Property Collateral.

(a) Such Grantor represents that except for any Patent Collateral, Trademark
Collateral, and Copyright Collateral specified in Item A, Item B and Item C,
respectively, of Schedule III hereto, and any and all Trade Secrets Collateral,
such Grantor does not own and has no interests in any Intellectual Property
Collateral material to the operations or business of such Grantor as of the date
hereof.

(b) Such Grantor further represents and warrants that, with respect to all
material Intellectual Property Collateral (i) such Intellectual Property
Collateral is valid, subsisting, unexpired and enforceable and has not been
abandoned or adjudged invalid or unenforceable, in whole or in part, except such
Intellectual Property Collateral that is not material to the operations or
business of such Grantor or to the extent permitted by the Credit Agreement,
(ii) such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of such
Intellectual Property Collateral for purposes of granting a security interest or
as Collateral that has not been terminated or released, (iii) the consummation
of the transactions contemplated by the Credit Agreement and this Security
Agreement will not result in the termination or impairment of such Intellectual
Property

 

Pledge and Security Agreement

 

15



--------------------------------------------------------------------------------

Collateral, and (iv) such Grantor is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to such Intellectual Property
Collateral, subject to Permitted Liens, and, to the knowledge of the Grantor, no
claim has been made that the use of such Intellectual Property Collateral does
or may, conflict with, infringe, misappropriate, dilute, misuse or otherwise
violate any of the rights of any third party in any material respects.

(c) Such Grantor further represents and warrants, except as could not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Change, that (i) such Grantor has made all necessary filings and recordations to
protect its interest in such Intellectual Property Collateral, including
recordations of any of its interests in the Patent Collateral and Trademark
Collateral in the USPTO and, if requested by the Administrative Agent, in
corresponding offices throughout the world, and its claims to the Copyright
Collateral in the U.S. Copyright Office, and, if requested by the Administrative
Agent, in corresponding offices throughout the world and, to the extent
necessary, has used and has directed all licensees to use proper statutory
notice in connection with its use of any patent, Trademark and copyright in any
of the Intellectual Property Collateral, (ii) such Grantor has taken all
reasonable steps to safeguard its Trade Secrets and to its knowledge none of the
Trade Secrets of such Grantor has been used, divulged, disclosed or appropriated
for the benefit of any other Person other than such Grantor, (iii) to such
Grantor’s knowledge, no third party is infringing upon any Intellectual Property
Collateral owned or used by such Grantor, or any of its respective licensees,
(iv) no settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
Collateral, (v) such Grantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with any Trademarks and has taken
all commercially reasonable action necessary to insure that any licensees of any
Trademarks owned by such Grantor use such adequate standards of quality, and
(vi) such Grantor owns directly or is entitled to use by license or otherwise,
any patents, Trademarks, tradenames, Trade Secrets, copyrights, mask works,
licenses, technology, know-how, processes and rights with respect to any of the
foregoing used in, and necessary for the conduct of such Grantor’s business.

SECTION 3.8. Authorization, Approval, etc. Except for the filing or recording of
UCC financing statements and consents, authorizations, filings or other actions
which have been obtained or made and are in full force and effect, no
Governmental Approval, authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or any other third party is
required either (a) for the grant by such Grantor of the security interest
granted hereby or for the execution, delivery and performance of this Security
Agreement by such Grantor, (b) for the perfection or maintenance of the security
interests hereunder including the first-priority (subject to Permitted Liens)
nature of such security interest (except with respect to the financing
statements or, with respect to Intellectual Property Collateral, the recordation
of any agreements with the USPTO or the U.S. Copyright Office) or the exercise
by the Administrative Agent of its rights and remedies hereunder, or (c) for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement, except (i) with respect to any Pledged Shares or
Pledged Interests, as may be required in connection with a disposition of such
Pledged Shares or Pledged Interests by Legal Requirements affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.

SECTION 3.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower or such other Subsidiary of Holdings, derive substantial
direct and indirect benefits from (a) the Advances and other extensions of
credit (including Letters of Credit) made from time to time to the Borrower by
the Lenders and the Issuing Lender pursuant to the Credit Agreement, (b) the
Hedge Contracts entered into with the Lender Swap Counterparties, and (c) the
Banking Services provided by the Banking Service Providers, and each

 

Pledge and Security Agreement

 

16



--------------------------------------------------------------------------------

Grantor agrees that the Secured Parties are relying on this representation in
agreeing to make such Advances and other extensions of credit pursuant to the
Credit Agreement to the Borrower. Furthermore, such extensions of credit,
Hedging Arrangements and Banking Services are (i) in furtherance of each
Grantor’s corporate or limited liability purposes, and (ii) necessary or
convenient to the conduct, promotion or attainment of each Grantor’s business.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Investment Property, etc.

(a) Equity Interests of Subsidiaries. No Grantor shall allow or permit any of
its Domestic Subsidiaries (i) that is a corporation, business trust, joint stock
company or similar Person, to issue Uncertificated Securities, unless such
Person promptly takes the actions set forth in Section 4.1(b) with respect to
any such Uncertificated Securities, (ii) that is a partnership or limited
liability company, to (A) issue Equity Interests that are to be dealt in or
traded on securities exchanges or in securities markets, (B) expressly provide
in its organizational documents that its Equity Interests are securities
governed by Article 8 of the UCC, or (C) place such Subsidiary’s Equity
Interests in a Securities Account, unless such Person promptly takes the actions
set forth in Section 4.1(b) with respect to any such Equity Interests, and (iii)
to issue Equity Interests in addition to or in substitution for the Pledged
Property or any other Equity Interests pledged hereunder, except for additional
Equity Interests issued to such Grantor; provided that (A) such Equity Interests
are pledged and delivered to the Administrative Agent within thirty (30) days
(or such later date as determined by the Administrative Agent in its sole
discretion), and (B) within such thirty (30) day period, such Grantor delivers a
supplement to Schedule I to the Administrative Agent identifying such new Equity
Interests as Pledged Property, in each case, pursuant to the terms of this
Security Agreement. No Grantor shall permit any of its Domestic Subsidiaries to
issue any warrants, options, contracts or other commitments or other securities
that are convertible to any of the foregoing or that entitle any Person to
purchase any of the foregoing, and except for this Security Agreement or any
other Loan Document, shall not, and shall not permit any of its Domestic
Subsidiaries to, enter into any agreement creating any restriction or condition
upon the transfer, voting or control of any Pledged Property.

(b) Investment Property (other than Certificated Securities).

(i) With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor (other than constituting Excluded
Collateral or Excluded Perfection Collateral), such Grantor will, unless
otherwise permitted under the Credit Agreement, upon the Administrative Agent’s
reasonable request either (A) cause the intermediary maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Administrative
Agent’s instructions with respect to such Investment Property without further
consent by such Grantor, or (B) transfer such Investment Property to
intermediaries that have or will agree to execute such Control Agreements.

 

Pledge and Security Agreement

 

17



--------------------------------------------------------------------------------

(ii) With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will (x) cause the Pledged Interests
Issuer or other issuer of such securities to either (A) register the
Administrative Agent as the registered owner thereof on the books and records of
the issuer, or (B) execute a Control Agreement relating to such Investment
Property pursuant to which the Pledged Interests Issuer or other issuer agrees
to comply with the Administrative Agent’s instructions with respect to such
Uncertificated Securities without further consent by such Grantor and (y) take
and cause the appropriate Person (including any issuer, entitlement holder or
securities intermediary thereof) to take all other actions reasonably necessary
to grant “control” (as defined in 8-106 of the UCC) to the Administrative Agent
(for the ratable benefit of the Secured Parties) over such Collateral.

(c) Certificated Securities (Stock Powers). Each Grantor agrees that all Pledged
Shares that are Certificated Securities (and all other certificated shares of
Equity Interests constituting Collateral) delivered by such Grantor pursuant to
this Security Agreement will be accompanied by undated stock powers duly
executed in blank, or other equivalent instruments of transfer reasonably
acceptable to the Administrative Agent. Each Grantor will, from time to time
upon the reasonable request of the Administrative Agent, promptly deliver to the
Administrative Agent such stock powers, instruments and similar documents,
reasonably satisfactory in form and substance to the Administrative Agent, with
respect to the Collateral as the Administrative Agent may reasonably request and
will, from time to time upon the request of the Administrative Agent during the
occurrence and continuance of any Event of Default, promptly transfer any
Pledged Shares, Pledged Interests or other shares of Equity Interests
constituting Collateral into the name of any nominee designated by the
Administrative Agent.

(d) Continuous Pledge. Each Grantor will (subject to the terms of the Credit
Agreement and this Security Agreement) deliver to the Administrative Agent and
at all times keep pledged to the Administrative Agent pursuant hereto, on a
first-priority (subject to Permitted Liens), perfected basis all Pledged
Property, Investment Property, all Dividends and Distributions with respect
thereto, all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, promissory note or Chattel Paper evidencing amounts payable in
excess of $250,000 individually or $1,000,000 in the aggregate, and all interest
and principal with respect to such Payment Intangibles, and all Proceeds and
rights from time to time received by or distributable to such Grantor in respect
of any of the foregoing Collateral (other than, as to perfection, Excluded
Perfection Collateral) within the time periods set forth herein. Each Grantor
agrees that it will, promptly (but in any event no later than thirty (30) days)
following receipt thereof, deliver to the Administrative Agent possession of all
originals of Pledged Interests, Pledged Shares, Pledged Notes and any other
Pledged Property, Payment Intangibles to the extent they are evidenced by
negotiable Documents, Instruments, promissory notes and Chattel Paper evidencing
amounts payable in excess of $250,000 individually or $1,000,000 in the
aggregate that it acquires following the Closing Date and shall deliver to the
Administrative Agent a supplement to Schedule I identifying any such new Pledged
Interests, Pledged Shares, Pledged Notes or other Pledged Property.

(e) Voting Rights; Dividends, etc. Each Grantor agrees:

(i) that promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and upon receipt of a written
request therefor by the Administrative Agent, so long as such Event of Default
shall continue, to deliver (properly endorsed where required hereby or requested
by the Administrative Agent) to the Administrative Agent all Distributions with
respect to Investment Property, all interest principal and other cash payments
on Payment Intangibles, the Pledged Property and all Proceeds of the Pledged
Property or any other Collateral, in case thereafter received by such Grantor,
in each case, to the extent such Distribution is not permitted under Section
6.05 of the Credit Agreement, all of which shall be held by the Administrative
Agent as additional Collateral; and

 

Pledge and Security Agreement

 

18



--------------------------------------------------------------------------------

(ii) if an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Grantor in writing of the Administrative
Agent’s intention to exercise its voting power under this Section 4.1(e)(ii),

(A) the Administrative Agent may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Pledged Interests, Investment Property or other Equity Interests
constituting Collateral. EACH GRANTOR HEREBY GRANTS THE ADMINISTRATIVE AGENT AN
IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL SUCH
EVENT OF DEFAULT SHALL HAVE BEEN CURED OR WAIVED) EXERCISABLE UNDER SUCH
CIRCUMSTANCES, TO VOTE THE PLEDGED SHARES, PLEDGED INTERESTS, INVESTMENT
PROPERTY AND SUCH OTHER COLLATERAL; AND

(B) promptly deliver to the Administrative Agent such additional proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.

All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent,
shall, until delivery to the Administrative Agent, be held by such Grantor
separate and apart from its other Property in trust for the benefit of the
Administrative Agent. The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in Section 4.1 (e), each Grantor shall be
entitled to receive and retain all Distributions permitted by the Credit
Agreement and shall have the exclusive voting power, and is granted a proxy,
with respect to any Equity Interests (including any of the Pledged Shares and
other Pledged Interests) constituting Collateral. The Administrative Agent
shall, upon the written request of any Grantor, promptly deliver such proxies
and other documents, if any, as shall be reasonably requested by such Grantor
which are necessary to allow such Grantor to exercise that voting power with
respect to any such Equity Interests (including any of the Pledged Shares and
other Pledged Interests) constituting Collateral; provided, however, that no
vote shall be cast, or consent, waiver, or ratification given, or action taken
by such Grantor that would violate any provision of the Credit Agreement or any
other Loan Document (including this Security Agreement).

SECTION 4.2. Organizational Documents; Change of Name, etc. No Grantor will
change its state of incorporation, formation or organization or its name,
identity, organizational identification number or corporate structure except as
permitted in the Credit Agreement.

SECTION 4.3. As to Accounts and Receivables.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

(b) Subject to the provisions of applicable Legal Requirements, upon (i) the
occurrence and continuance of an Event of Default and (ii) the delivery of
written notice by the Administrative Agent to each Grantor, all Proceeds of
Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor (A)
maintained with the Administrative Agent or (B) maintained at a depositary bank
that is a Lender other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have

 

Pledge and Security Agreement

 

19



--------------------------------------------------------------------------------

entered into a Control Agreement in form and substance reasonably acceptable to
the Administrative Agent in its sole discretion providing that the depositary
bank will comply with the instructions originated by the Administrative Agent
directing disposition of the funds in the account without further consent by
such Grantor (any such Deposit Accounts, together with any other Accounts
pursuant to which any portion of the Collateral is deposited with the
Administrative Agent, a “Collateral Account,” and collectively, the “Collateral
Accounts”), and such Grantor shall not commingle any such Proceeds, and shall
hold separate and apart from all other Property, all such Proceeds in express
trust for the benefit of the Administrative Agent until delivery thereof is made
to the Administrative Agent.

(c) Following the delivery of notice pursuant to clause (b)(ii) of this Section
4.3 during the continuance of an Event of Default, the Administrative Agent
shall have the right to apply any amount in the Collateral Accounts to the
payment of any Secured Obligations which are due and payable or in accordance
with the Loan Documents.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Accounts are subject to a security
interest as contemplated hereby, (ii) such Collateral Accounts shall be under
the control of the Administrative Agent, provided that the Administrative Agent
shall have entered into a Control Agreement with respect to any Accounts that
are maintained with a bank other than the Administrative Agent and (iii) the
Administrative Agent shall have the sole right of withdrawal over such
Collateral Accounts; provided that withdrawals shall only be made during the
existence of an Event of Default.

(e) No Grantor shall adjust, settle, or compromise the amount or payment of any
Account, nor release wholly or partly any account debtor or obligor thereof, nor
allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) such action is taken in the ordinary course of business and consistent with
past practices, and (ii) such action is, in such Grantor’s good faith business
judgment, advisable.

SECTION 4.4. As to Grantor’s Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
shall, at its own expense, endeavor to collect in a commercially reasonable
manner, as and when due, all amounts due with respect to any of the Collateral,
including the taking of such action with respect to such collection as the
Administrative Agent may request following the occurrence and during the
continuance of an Event of Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
any Grantor set forth in clause (a) of this Section 4.4, (ii) notify any parties
obligated on any of the Collateral to make payment to the Administrative Agent
of any amounts due or to become due thereunder, and (iii) enforce collection of
any of the Collateral by suit or otherwise and surrender, release, or exchange
all or any part thereof, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder or
evidenced thereby.

 

Pledge and Security Agreement

 

20



--------------------------------------------------------------------------------

(c) Upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

SECTION 4.5. As to Equipment and Inventory and Goods. Each Grantor hereby agrees
that it shall (a) keep all of the Equipment and Inventory (other than Inventory
sold in the ordinary course of business) and Goods located in a jurisdiction
within the United States of America or its offshore waters where all
representations and warranties set forth in Article III shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Change in the text thereof, in which case, such representations
and warranties shall be true and correct in all respects), and all action
required pursuant to the second sentence of Section 4.13 shall have been taken
with respect to the Equipment, Inventory and Goods, and (b) pay promptly when
due all material property Taxes and other material Taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Equipment, Inventory and Goods,
except to the extent the validity thereof is being diligently contested in good
faith by appropriate proceedings, and with respect to which adequate reserves in
conformity with GAAP have been provided.

SECTION 4.6. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a) such Grantor will not do or fail to perform any act whereby any Patent
Collateral may lapse or become abandoned or dedicated to the public or
unenforceable except upon the expiration of the life of the applicable patent,
unless such Grantor shall reasonably and in good faith determine that any of
such Patent Collateral is of negligible economic value to such Grantor;

(b) such Grantor will not (i) permit any of its licensees to (A) fail to
maintain all of the Trademark Collateral in full force free from any claim of
abandonment for non-use, (B) fail to maintain as in the past the quality of
products and services offered under all of the Trademark Collateral, (C) fail to
employ all of the Trademark Collateral registered with any federal or state or
foreign authority with an appropriate notice of such registration, (D) knowingly
adopt or use any other Trademark which is confusingly similar or a colorable
imitation of any of the Trademark Collateral, (E) use any of the Trademark
Collateral registered with any federal, state or foreign authority except for
the uses for which registration or application for registration of all of the
Trademark Collateral has been made, or (F) do or permit any act or knowingly
omit to do any act whereby any of the Trademark Collateral may lapse or become
invalid or unenforceable, or (ii) do or permit any act or knowingly omit to do
any act whereby any of the Copyright Collateral or any of the Trade Secrets
Collateral may lapse or become invalid or unenforceable or placed in the public
domain except upon expiration of the end of an unrenewable term of a
registration thereof, unless, in the case of any of the foregoing requirements
in clauses (b)(i) and (b)(ii) above, the failure to do so, could not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Change.

 

Pledge and Security Agreement

 

21



--------------------------------------------------------------------------------

(c) except where it could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change, such Grantor shall promptly
notify the Administrative Agent if it knows that any application or registration
relating to any item of the Intellectual Property Collateral may become
abandoned or dedicated to the public or placed in the public domain or invalid
or unenforceable (other than upon the expiration of the life of the applicable
patent), or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the USPTO, the U.S. Copyright Office or any foreign counterpart thereof or any
court) regarding such Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

(d) in no event will such Grantor or any of its agents, employees, designees or
licensees file an application for the registration of any material Intellectual
Property Collateral with the USPTO, the U.S. Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
unless such Grantor promptly informs the Administrative Agent, and upon request
of the Administrative Agent (subject to the terms of the Credit Agreement), such
Grantor shall execute and deliver all agreements, instruments and documents as
the Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Intellectual Property Collateral;

(e) such Grantor will take all necessary steps, including in any proceeding
before the USPTO, the U.S. Copyright Office or (subject to the terms of the
Credit Agreement) any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, each material Intellectual Property Collateral, including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
the payment of fees and taxes (except to the extent that dedication, abandonment
or invalidation is permitted under the foregoing clause (a), (b) or (c));

(f) following the obtaining of an interest in any Intellectual Property
Collateral by such Grantor, such Grantor shall deliver a supplement to Schedule
III identifying such new Intellectual Property Collateral; and

(g) following the obtaining of an interest in any Intellectual Property
Collateral by such Grantor or, following the occurrence and during the
continuance of an Event of Default, upon the request of the Administrative
Agent, such Grantor shall deliver all agreements, instruments and documents the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Intellectual Property Collateral and as may
otherwise be required to acknowledge or register or perfect the Administrative
Agent’s interest in any part of such item of Intellectual Property Collateral,
including, but not limited to, an IP Security Agreement or a supplement thereto.

SECTION 4.7. As to Letter of Credit Rights.

(a) Each Grantor, by granting a security interest in its Letter of Credit Rights
to the Administrative Agent, intends to (and hereby does) collaterally assign to
the Administrative Agent its rights (including its contingent rights) to the
Proceeds of all Letter of Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Within thirty (30) days following the date on which any
Grantor obtains any Letter of Credit Rights in excess of $250,000 in the
aggregate after the date hereof, such Grantor shall (i) deliver a supplement to
Schedule II identifying such new Letter of Credit Right and (ii) cause the
issuer of each such Letter of Credit and each nominated person (if any) with
respect thereto to consent to such assignment of the Proceeds thereof in a
consent agreement in form and substance reasonably satisfactory to the
Administrative Agent and deliver written evidence of such consent to the
Administrative Agent.

 

Pledge and Security Agreement

 

22



--------------------------------------------------------------------------------

(b) At any time following the occurrence and during the continuance of an Event
of Default, each Grantor will, promptly upon request by the Administrative
Agent, (i) notify (and each Grantor hereby authorizes the Administrative Agent
to notify) the issuer and each nominated person with respect to each of the
Letters of Credit that the Proceeds thereof have been assigned to the
Administrative Agent hereunder and any payments due or to become due in respect
thereof are to be made directly to the Administrative Agent and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of each Letter of
Credit.

SECTION 4.8. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claims
seeking damages in excess of $250,000 in the aggregate hereafter arising, it
shall deliver to the Administrative Agent, within thirty (30) days after such
Commercial Tort Claim arises, a supplement to Schedule II in form and substance
reasonably satisfactory to the Administrative Agent, identifying such new
Commercial Tort Claims.

SECTION 4.9. As to Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic Chattel
Paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $250,000 individually or
$1,000,000 in the aggregate, such Grantor shall promptly notify the
Administrative Agent thereof and, at the reasonable request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control (for the ratable
benefit of Secured Parties) under Section 9-105 of the UCC of such electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Administrative Agent agrees with each Grantor that
the Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for such Grantor to make
alterations to the electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the U.S. Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic Chattel Paper or transferable record.

SECTION 4.10. [Reserved].

SECTION 4.11. [Reserved].

SECTION 4.12. Trade Secrets. With respect to any patent applications in
preparation for filing that comprise Trade Secrets Collateral, Grantor shall
have the right to assert its attorney-client privilege in such applications and
not to disclose such applications unless and until an Event of Default has
occurred and is continuing. If an Event of Default has occurred and is
continuing, then at the request of the Administrative Agent, the Grantors shall
deliver to the Administrative Agent any patent applications in preparation for
filing and all documents and things embodying, incorporating or referring to
inventions that in any way relate to such patent application.

SECTION 4.13. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever, subject to Permitted
Liens. Each Grantor agrees that, from time to time at its own expense, it will
promptly execute and deliver (or authorize the Administrative Agent to duly
execute and deliver) all further instruments and documents, and take all further
action, that may be reasonably necessary or that the Administrative Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported

 

Pledge and Security Agreement

 

23



--------------------------------------------------------------------------------

to be granted hereby or to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral subject
to the terms hereof. Each Grantor agrees that, upon the acquisition after the
date hereof by such Grantor of any Collateral (other than Excluded Perfection
Collateral), with respect to which the security interest granted hereunder is
not perfected automatically upon such acquisition, to take such actions with
respect to such Collateral or any part thereof as required by the Loan
Documents. Without limiting the generality of the foregoing, each Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the reasonable request of
the Administrative Agent, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent; if any
Collateral shall be evidenced by an Instrument, negotiable Document, promissory
note or tangible Chattel Paper, deliver and pledge to the Administrative Agent
hereunder such Instrument, negotiable Document, promissory note, Pledged Note or
tangible Chattel Paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Administrative Agent;

(b) file (and hereby authorize the Administrative Agent to file after delivery
of a copy thereof to such Grantor) such filing statements or continuation
statements, or amendments thereto, and such other instruments or notices
(including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as may be necessary or that the Administrative Agent may reasonably request in
order to perfect and preserve the security interests and other rights granted or
purported to be granted to the Administrative Agent hereby.

(c) [Reserved];

(d) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;

(e) not create any tangible Chattel Paper in excess of $250,000 individually or
$1,000,000 in the aggregate without placing a legend on such tangible Chattel
Paper reasonably acceptable to the Administrative Agent indicating that the
Administrative Agent has a security interest in such Chattel Paper;

(f) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in detail
reasonably satisfactory to the Administrative Agent; and

(g) do all things reasonably requested by the Administrative Agent in accordance
with this Security Agreement in order to enable the Administrative Agent to have
and maintain control over the Collateral consisting of Investment Property,
Deposit Accounts, Letter of Credit Rights and Electronic Chattel Paper.

 

Pledge and Security Agreement

 

24



--------------------------------------------------------------------------------

The authorization contained in this Section 4.13 shall be irrevocable and
continuing until the Termination Date. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by Legal
Requirement. Each Grantor hereby authorizes the Administrative Agent to file
financing statements describing as the Collateral covered thereby “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the Collateral described in this
Security Agreement.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (b) to receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper, in connection with clause (a) above, (c) to file any claims or take any
action or institute any proceedings which the Administrative Agent may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of the Administrative Agent with respect to any of the
Collateral, and (d) to perform the affirmative obligations of such Grantor
hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER
OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH
AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, following the expiration of any applicable grace
or cure period, the Administrative Agent may during the continuance of any Event
of Default itself perform, or cause performance of, such agreement, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by such Grantor pursuant to Section 6.3 hereof and Section 9.01 of the
Credit Agreement and the Administrative Agent may from time to time take any
other action which the Administrative Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property and any other Pledged Property, whether or not the Administrative Agent
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.

SECTION 5.4. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own personal property, or (b) if
the Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Administrative Agent to comply with any such request at any time shall
not in itself be deemed a failure to exercise reasonable care.

 

Pledge and Security Agreement

 

25



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing, and subject to any notice requirements otherwise required herein
or under any other Loan Document:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may (i)
take possession of any Collateral not already in its possession without demand
and without legal process, (ii) require any Grantor to, and each Grantor hereby
agrees that it will, at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, (iii) subject to applicable Legal Requirement or agreements
with landlords, bailees or warehousemen enter onto the Property where any
Collateral is located and take possession thereof without demand and without
legal process, and (iv) without notice except as specified below, lease,
license, sell or otherwise dispose of the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by Legal
Requirement, at least ten (10) days’ prior notice to the applicable Grantor of
the time and place of any public sale or the time of any private sale is to be
made shall constitute reasonable notification; provided, however, that with
respect to Collateral that is (x) perishable or threatens to decline speedily in
value, or (y) is of a type customarily sold on a recognized market (including
but not limited to, Investment Property), no notice of sale or disposition need
be given. For purposes of this Article VI, notice of any intended sale or
disposition of any Collateral may be given by first-class mail, hand-delivery
(through a delivery service or otherwise), facsimile or email, and shall be
deemed to have been “sent” upon deposit in the U.S. Mails with adequate postage
properly affixed, upon delivery to an express delivery service or upon
electronic submission through telephonic or internet services, as
applicable. The Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

(b) Each Grantor that is or may become a fee estate owner of Property where any
Collateral is located agrees and acknowledges that (i) Administrative Agent may
remove the Collateral or any part thereof from such Property in accordance with
statutory law appertaining thereto without objection, delay, hindrance or
interference by such Grantor and in such case such Grantor will make no claim or
demand whatsoever against the Collateral, (ii) it will (x) cooperate with
Administrative Agent in its efforts to assemble and/or remove all of the
Collateral located on the such property; (y) permit Administrative Agent and its
agents to enter upon such Property and occupy the Property at any or all times
to conduct an auction or sale, and/or to inspect, audit, examine, safeguard,
assemble, appraise, display, remove, maintain, prepare for sale or lease,
repair, lease, transfer, auction and/or sell the Collateral; and (z) not hinder
Administrative Agent’s actions in enforcing its security interest in the
Collateral. Money damages may not be a sufficient remedy for a breach of this
Section 6.1(b). In addition to all other remedies available hereunder, under any
other Loan Document, at law or in equity, the Administrative Agent shall be
entitled to seek, at such Grantor’s expense, equitable relief, including
injunction and specific performance, without proof of actual damages.

 

Pledge and Security Agreement

 

26



--------------------------------------------------------------------------------

(c) Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property Collateral may be by lease or license of,
in addition to the sale of, such Collateral. Each Grantor further agrees and
acknowledges that the following shall be deemed a reasonable commercial
disposition: (i) a disposition made in the usual manner on any recognized
market, (ii) a disposition at the price current in any recognized market at the
time of disposition, and (iii) a disposition in conformity with reasonable
commercial practices among dealers in the type of Property subject to the
disposition.

(d) All cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Secured Obligations as set forth in Section 7.06 of the Credit Agreement.
The Administrative Agent shall not be obligated to apply or pay over for
application noncash proceeds of collection or enforcement unless (i) the failure
to do so would be commercially unreasonable, and (ii) the affected party has
provided the Administrative Agent with a written demand to apply or pay over
such noncash proceeds on such basis.

(e) The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor’s name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, stock powers and
other instruments of conveyance or transfer with respect to all or any of the
Collateral.

(f) No such exercise of remedies by the Administrative Agent or cure by the
Administrative Agent of any Event of Default on any Grantor’s behalf shall
operate as a waiver of any Secured Party’s rights with respect to such Event of
Default or any other Event of Default.

SECTION 6.2. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Legal
Requirement (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any Governmental Authority
or official, and each Grantor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Administrative Agent be liable nor
accountable to such Grantor for any discount allowed by the reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

Pledge and Security Agreement

 

27



--------------------------------------------------------------------------------

SECTION 6.3. Indemnity and Expenses.

(a) WITHOUT DUPLICATION OF ANY RELATED PROVISIONS IN THE CREDIT AGREEMENT, EACH
GRANTOR PARTY HERETO AGREES TO, AND DOES HEREBY, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH
LENDER, EACH LENDER SWAP COUNTERPARTY AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE (INCLUDING
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL AND ANY CONSULTANT FOR ANY
INDEMNITEE), TO WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR THAT MAY BE INCURRED
BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNITEE BY ANY PERSON (INCLUDING
HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY AFFILIATE THEREOF), IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THE EXECUTION OR DELIVERY
OF ANY LOAN DOCUMENT, ANY HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTY, OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, OR ANY ENVIRONMENTAL CLAIM
RELATED IN ANY WAY TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF AT ANY TIME, (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR (V) ANY CLAIM (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL CLAIMS), INVESTIGATION, LITIGATION OR OTHER
PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LENDER
SWAP COUNTERPARTY IS A PARTY THERETO) AND THE PROSECUTION AND DEFENSE THEREOF,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE ADVANCES, ANY LOAN DOCUMENT, ANY
HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTIES, OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (AND IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT (A) TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL

 

Pledge and Security Agreement

 

28



--------------------------------------------------------------------------------

MISCONDUCT OF SUCH INDEMNITEE, (B) TO HAVE RESULTED FROM A CLAIM BROUGHT BY THE
BORROWER AGAINST ANY INDEMNITEE OF ANY MATERIAL BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S FUNDING OBLIGATIONS UNDER THE CREDIT AGREEMENT OR WITH RESPECT TO
THE HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTIES, OR (C) ARE ON ACCOUNT OF
A DISPUTE ARISING SOLELY AMONG INDEMNITEES (OTHER THAN THE ADMINISTRATIVE AGENT
IN ITS ROLE AS SUCH) TO THE EXTENT SUCH DISPUTE DOES NOT INVOLVE AND IS NOT
RELATED TO ANY ACT, OMISSION OR REPRESENTATION ON THE PART OF, OR ANY
INFORMATION PROVIDED BY OR ON BEHALF OF, THE BORROWER, ANY GRANTOR OR AFFILIATES
THEREOF. THIS INDEMNITY SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY
TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX
CLAIM.    No Grantor shall, without the prior written consent of each Indemnitee
affected thereby, settle any threatened or pending claim or action that would
give rise to the right of any Indemnitee to claim indemnification hereunder
unless such settlement (x) includes a full and unconditional release of all
liabilities arising out of such claim or action against such Indemnitee, (y)
does not include any statement as to or an admission of fault, culpability or
failure to act by or on behalf of any Indemnitee, and (z) does not require any
actions to be taken or refrained from being taken by any Indemnitee other than
the execution of the related settlement agreement, if any.

(b) Other than as set forth in clause (c) below, each Grantor will within 30
days of invoice pay to the Administrative Agent and any legal counsel the amount
of any and all reasonable and documented out-of-pocket expenses, including the
reasonable fees and disbursements of its counsels and of any experts and agents,
which the Administrative Agent and any legal counsel may incur in connection
herewith, including without limitation in connection with the administration of
this Security Agreement and the custody, preservation, use or operation of, any
of the Collateral,

(c) Each Grantor will upon demand pay to the Administrative Agent and any legal
counsel the amount of any and all documented out-of-pocket expenses, including
the fees and disbursements of its counsels and of any experts and agents, which
the Administrative Agent and any legal counsel may incur in connection (i) the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Security Agreement, (ii) the sale of, collection from, or other realization
upon, any of the Collateral, (iii) the exercise or enforcement of any of the
rights of the Administrative Agent and any legal counsel or any of the Secured
Parties hereunder, or (iv) the failure by any Grantor to perform or observe any
of the provisions hereof, in each case, subject to the limitations that may be
provided in Section 9.01 of the Credit Agreement.

SECTION 6.4. Warranties. The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Administrative Agent may disclaim any warranties of title or the like. Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

SECTION 6.5. Exempt Sale. If, in the opinion of the Administrative Agent, there
is any question that a public or semipublic sale or distribution of any Pledged
Property will violate any state or federal securities law, the Administrative
Agent in its reasonable discretion (a) may offer and sell securities privately
to purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to imposition of restrictive legends on
the certificates representing the security, or (b) may sell such securities in
an intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Administrative Agent shall be
deemed to be not “commercially reasonable” solely because so made. Each Grantor
shall cooperate fully with the Administrative Agent in selling or realizing upon
all or any part of the Pledged Property. In addition, each Grantor shall fully
comply with the securities laws of the United States, the State of New York and
other states and take such actions as may be necessary to permit the
Administrative Agent to sell or otherwise dispose of any securities representing
the Pledged Property in compliance with such Legal Requirements.

 

Pledge and Security Agreement

 

29



--------------------------------------------------------------------------------

SECTION 6.6. Cumulative Remedies. Each right, power and remedy herein
specifically granted to the Administrative Agent or otherwise available to it
shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Administrative Agent in its sole discretion. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article IX thereof.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
transferees and permitted assigns and, subject to the limitations set forth in
the Credit Agreement, shall inure to the benefit of and be enforceable by each
Secured Party and its successors, transferees and permitted assigns; provided
that, no Grantor shall assign any of its obligations hereunder (unless otherwise
permitted under the terms of the Credit Agreement or this Security Agreement).

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders, the Majority Lenders or the Required Lenders, as the case
may be, pursuant to Section 9.03 of the Credit Agreement) and such Grantor and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be sent in the
manner and subject to the terms of Section 9.09 of the Credit Agreement at the
address or facsimile number of such party specified in the Credit Agreement, on
the signature pages of this Security Agreement or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Except as otherwise provided in this Security Agreement, all such notices
and communications shall be effective when delivered.

SECTION 7.5. No Waiver. In addition to, and not in limitation of Section 2.7, no
failure on the part of any Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Pledge and Security Agreement

 

30



--------------------------------------------------------------------------------

SECTION 7.6. Waivers by Grantors. Each Grantor hereby waives:

(a) promptness, diligence, notice of acceptance and any other notice with
respect to any of the Secured Obligations and this Security Agreement;

(b) any requirement that the Administrative Agent or any other Secured Party
protect, secure, perfect or insure any Lien or any Property subject thereto or
exhaust any right or take any action against any Grantor, any Guarantor or any
other Person or any Collateral; and

(c) any duty on the part of the Administrative Agent to disclose to any Grantor
any matter, fact or thing relating to the business, operation or condition of
any Grantor or any other Person and their respective assets now known or
hereafter known by such Person.

SECTION 7.7. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.8. Severability. In case one or more provisions of this Security
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable Legal Requirement, the validity, legality, and enforceability of the
remaining provisions contained herein shall not be affected or impaired thereby.

SECTION 7.9. Counterparts. This Security Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

SECTION 7.10. Consent as Holder of Equity and as Pledged Interests Issuer. Each
Grantor hereby consents to (a) the execution by each other Grantor of this
Security Agreement and grant by each other Grantor of a security interest,
encumbrance, pledge and hypothecation in all Pledged Interests and other
Collateral of such other Grantor to the Administrative Agent pursuant hereto,
(b) without limiting the generality of the foregoing, each Grantor consents to
the transfer of any Pledged Interest to the Administrative Agent or its nominee
pursuant to the terms of this Security Agreement following the occurrence and
during the continuance of an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner under the limited partnership
agreement or as a member under the limited liability company agreement, in any
case, as heretofore and hereafter amended, and (c) to the extent such Grantor is
also a Pledged Interests Issuer, agrees to comply with instructions with respect
to the applicable Pledged Interests originated by the Administrative Agent
without further consent of any other Grantor if an Event of Default has occurred
and is continuing. Furthermore, each Grantor as the holder of any Equity
Interests in a Pledged Interests Issuer, hereby (i) waives all rights of first
refusal, rights to purchase, and rights to consent to transfer (to any Secured
Party or to any purchaser resulting from the exercise of a Secured Party’s
remedy provided hereunder or under applicable Legal Requirement) and (ii) if
required by the organizational documents of such Pledged Interests Issuer,
agrees to cause such Pledged Interests Issuer to register the Lien granted
hereunder and encumbering such Equity Interests in the registry books of such
Pledged Interests Issuer.

 

Pledge and Security Agreement

 

31



--------------------------------------------------------------------------------

SECTION 7.11. Additional Grantors. Additional Subsidiaries of Holdings may from
time to time enter into this Security Agreement as a Grantor. Upon execution and
delivery after the date hereof by the Administrative Agent and such Subsidiary
of an instrument in the form of Annex 1, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any instrument adding an additional
Grantor as a party to this Security Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

SECTION 7.12. Acknowledgment of Pledged Interests Issuers. Each Pledged
Interests Issuer that is party hereto agrees that it will comply with
instructions of the Administrative Agent with respect to the applicable
Uncertificated Securities without further consent by the applicable Grantor if
an Event of Default has occurred and is continuing.

SECTION 7.13. Conflicts with Credit Agreement. To the fullest extent possible,
the terms and provisions of the Credit Agreement shall be read together with the
terms and provisions of this Security Agreement so that the terms and provisions
of this Security Agreement do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Administrative Agent not addressed in the
Credit Agreement shall not be deemed to be in conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

SECTION 7.14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 7.15. Governing Law; Service of Process This Security Agreement and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Security Agreement and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof, except to
the extent that the validity or perfection of the security interests hereunder,
or remedies hereunder, in respect of any particular Collateral are governed by
the laws of a jurisdiction other than the State of New York.

SECTION 7.16. Submission to Jurisdiction; Service of Process; Waiver of Venue.

(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR

 

Pledge and Security Agreement

 

32



--------------------------------------------------------------------------------

IN TORT OR OTHERWISE, AGAINST ANY SECURED PARTY OR ANY RELATED PARTY OF ANY
SECURED PARTY IN ANY WAY RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LEGAL REQUIREMENT. NOTHING IN THIS SECURITY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
9.09 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LEGAL REQUIREMENT.

(b) Each Grantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable Legal Requirement, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Security Agreement or any other Loan Document in any court
referred to in Section 7.16(a). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirement, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

SECTION 7.17. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

Pledge and Security Agreement

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS: PENN VIRGINIA HOLDING CORP. By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA CORPORATION By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS CORPORATION PENN VIRGINIA OIL & GAS GP LLC PENN
VIRGINIA OIL & GAS LP LLC PENN VIRGINIA MC CORPORATION PENN VIRGINIA MC ENERGY
L.L.C. PENN VIRGINIA MC GATHERING COMPANY L.L.C. PENN VIRGINIA MC OPERATING
COMPANY L.L.C. PENN VIRGINIA RESOURCE HOLDINGS CORP. Each By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS, L.P. By: Penn Virginia Oil & Gas GP LLC, its
general partner By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

Signature page to Pledge and Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

/s/ Bryan M. McDavid

Name:   Bryan M. McDavid Title:   Director

 

Signature page to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Pledge and Security

Agreement

ITEM A – PLEDGED INTERESTS

 

Common Stock

Pledgor

  

Pledged Interests Issuer
(corporate)

  

Cert. #

  

# of

Shares

  

Authorized

Shares

  

% of

Shares

Pledged

 

Limited Liability Company Interests

Pledgor

  

Pledged Interests

Issuer (limited

liability company)

  

% of Limited

Liability

Company Interests

Owned

  

% of Limited

Liability

Company

Interests

Pledged

  

Type of

Limited Liability

Company

Interests Pledged

 

Partnership Interests

Pledgor

  

Pledged Interests

Issuer (partnership)

  

% of Partnership

Interests Owned

  

% of Partnership

Interests Pledged

  

Type of Partnership
Interests Pledged

ITEM B – PLEDGED NOTES

1. Pledged Note Issuer Description:

[                    ]

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

to Pledge and Security

Agreement

Item A-1. Location of Grantor for purposes of UCC.

 

[                     ]

  

[                     ]

[                     ]

  

[                     ]

Item A-2. Grantor’s place of business or principal office.

 

[                     ]

[                     ]

[                     ]

Item A-3. Taxpayer ID number.

 

Steel Energy Ltd.

  

[                     ]

[                     ]

  

[                     ]

[                     ]

  

[                     ]

Item B. Merger or other corporate reorganization.

 

[                     ]

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

Item C. Deposit Accounts, Securities Accounts and Commodity Accounts.

[                    ]

Item D. Letter of Credit Rights.

[                    ]

Item E. Commercial Tort Claims.

[                    ]

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III – A

to Pledge and Security

Agreement

INTELLECTUAL PROPERTY COLLATERAL

Item A. Patent Collateral.

Issued Patents

 

Country   Serial No.   Issued Date    Inventor(s)    Title

 

Pending Patent Applications

 

Country   Serial No.   Filing Date    Inventor(s)    Title

Patent Applications in Preparation

[                    ]

SCHEDULE III – B

to Pledge and Security

Agreement

Item B. Trademark Collateral

 

Trademarks, Service Marks, Trademark Licenses

SCHEDULE III – C

to Pledge and Security

Agreement

Item C. Copyright Collateral.

[                    ]

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

Annex 1 to Pledge and Security

Agreement

SUPPLEMENT NO.     dated as of             , 20     (the “Supplement”), to the
Pledge and Security Agreement dated as of September 12, 2016 (as amended,
supplemented, restated, or otherwise modified from time to time, the “Security
Agreement”), among PENN VIRGINIA HOLDING CORP., a Delaware corporation
(“Borrower”), PENN VIRGINIA CORPORATION, a Virginia corporation (“Holdings”),
each subsidiary of Holdings signatory thereto (together with the Borrower and
Holdings, the “Grantors” and individually, a “Grantor”) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement (as hereinafter defined) for
the ratable benefit of the Secured Parties.

A. Reference is made to that certain Credit Agreement, dated as of September 12,
2016 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Holdings, the lenders
party thereto from time to time, the Administrative Agent and Wells Fargo Bank,
National Association, as the administrative agent and issuing lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. Section 7.11 of the Security Agreement provides that additional Subsidiaries
of Holdings may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of Holdings (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement.

D. [Furthermore, pursuant to Section 6.16 of the Credit Agreement, the equity
holder of each Subsidiary of Holdings that was not in existence on the date of
the Credit Agreement is required to enter into the Security Agreement as a
Grantor, or supplement its Collateral (as defined in the Security Agreement), to
pledge the equity of such new Subsidiary. [Equity holder of new Subsidiary] (the
“Existing Grantor”; and together with the New Grantor, each a “Specific Grantor”
and, collectively, the “Specific Grantors”), is executing this Supplement in
accordance with the requirements of the Credit Agreement to supplement its
Collateral under the Security Agreement.]

Accordingly, the Administrative Agent and the [New Grantor][Specific Grantors]
agree as follows:

SECTION 1. [The Existing Grantor by its signature below (i) hereby agrees that,
except as supplemented and renewed hereby, all of the terms, obligations, rights
and conditions of the Security Agreement have not been amended in any way and
are and will remain binding upon, and enforceable against the Existing Grantor
(ii) reaffirms all the terms and provisions of the Security Agreement applicable
to it as a Grantor thereunder and (iii) after giving effect to this Supplement,
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof.]

 

Annex 1 to Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 2. [The Existing Grantor agrees that the terms “Pledged Property”,
“Pledged Interests”, and “Pledged Shares” as used in the Security Agreement are
hereby supplemented to include, and the Existing Grantor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in and Lien on all of the
Existing Grantor’s right, title and interest in and to, all of its Equity
Interests (as defined in the Security Agreement) or any other ownership interest
described in, and set forth on, Schedule I, attached hereto and incorporated
herein.]

SECTION 3. In accordance with Section 7.11 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof. In furtherance of the foregoing, the New
Grantor, as security for the payment and performance in full of the Secured
Obligations (as defined in the Security Agreement), does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns as provided in the Security
Agreement, a continuing security interest in and Lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 4. [The New Grantor][Each Specific Grantor] represents and warrants to
the Administrative Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

SECTION 5. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the [New Grantor][Specific Grantors] and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 6. [The New Grantor][Each Specific Grantor] hereby agrees that the
schedules attached to the Security Agreement are hereby supplemented by the
corresponding schedules attached to this Supplement. [The New Grantor][Each
Specific Grantor] hereby represents and warrants that the information provided
in the schedules attached hereto are true and correct as of the date hereof.

SECTION 7. [The New Grantor][Each Specific Grantor] hereby expressly
acknowledges and agrees to the terms of Section 6.3 (Indemnity and Expenses) of
the Security Agreement and expressly acknowledges the irrevocable proxy provided
in Section 4.1(e) of the Security Agreement. In furtherance thereof, [NEW
GRANTOR][EACH SPECIFIC GRANTOR] HEREBY GRANTS THE ADMINISTRATIVE AGENT AN
IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE
TERMINATION DATE) EXERCISABLE UNDER THE CIRCUMSTANCES PROVIDED IN SECTION 4.1 OF
THE SECURITY AGREEMENT, TO VOTE THE PLEDGED SHARES, PLEDGED INTERESTS,
INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL.

 

Annex 1 to Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 8. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 9. This Supplement and the Security Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Supplement or the
Security Agreement and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof, except to the extent that the validity or perfection of
the security interests hereunder, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
State of New York.

SECTION 10. In case one or more provisions of this Supplement shall be invalid,
illegal or unenforceable in any respect under any applicable Legal Requirement,
the validity, legality, and enforceability of the remaining provisions contained
herein or in the Security Agreement shall not be affected or impaired thereby.

SECTION 11. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the [New Grantor][each Specific Grantor] shall be given to it at
the address set forth under its signature hereto.

SECTION 12. [The New Grantor][Each Specific Grantor] agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

SECTION 13. [THE NEW GRANTOR][EACH SPECIFIC GRANTOR] HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SECURITY AGREEMENT, OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Submission to Jurisdiction; Service of Process; Waiver of Venue.

(a) [THE NEW GRANTOR][EACH SPECIFIC GRANTOR] IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY SECURED PARTY OR ANY RELATED PARTY OF ANY SECURED PARTY
IN ANY WAY RELATING TO THIS SUPPLEMENT, THE SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN

 

Annex 1 to Pledge and Security Agreement



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LEGAL REQUIREMENT. NOTHING IN THIS SUPPLEMENT, THE SECURITY AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUPPLEMENT, THE SECURITY
AGREEMENT, OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.09 OF THE
CREDIT AGREEMENT. NOTHING IN THIS SUPPLEMENT OR THE SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LEGAL REQUIREMENT. 

(b) [THE NEW GRANTOR][EACH SPECIFIC GRANTOR] irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirement, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Supplement, the Security
Agreement or any other Loan Document in any court referred to in Section 14
(a). Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable Legal Requirement, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[Signature page follows.]

 

Annex 1 to Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [New Grantor][Specific Grantors] and the Administrative
Agent have duly executed this Supplement to the Security Agreement as of the day
and year first above written.

 

[Name of New Grantor], By:  

 

Name:  

 

Title:  

 

Address:  

 

        [Name of Existing Grantor], By:  

 

Name:  

 

Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Annex 1 to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULES TO SUPPLEMENT NO. 1

[AS APPROPRIATE]

 

Annex 1 to Pledge and Security Agreement